            Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 1 of 33

                                                                                            US010931138B2

( 12 )   United States Patent                                            ( 10) Patent No .: US 10,931,138 B2
         Zhijian                                                         (45 ) Date of Patent : * Feb . 23 , 2021
( 54 ) SHEATH FOR USB CHARGER                                       ( 56 )                  References Cited
( 71 ) Applicant: Li Zhijian , Fujian ( CN )                                          U.S. PATENT DOCUMENTS
( 72 ) Inventor : Li Zhijian, Fujian (CN)                                    6,816,760 B1    11/2004 Namaky
                                                                             6,870,089 B1     3/2005 Gray
                                                                             7,914,306 B1    3/2011 Blackwell
( * ) Notice :       Subject to any disclaimer, the term of this                            ( Continued )
                     patent is extended or adjusted under 35
                     U.S.C. 154 ( b ) by 0 days.                                   FOREIGN PATENT DOCUMENTS
                     This patent is subject to a terminal dis       KR               101390704        4/2014
                     claimer.                                       KR              2014132850 A     11/2014
( 21 ) Appl . No .: 16 /838,059                                     Primary Examiner — Drew A Dunn
                                                                    Assistant Examiner — Sailesh Thapa
( 22 ) Filed :      Apr. 2 , 2020                                   ( 74 ) Attorney, Agent, or Firm Jennifer Meredith , Esq .;
                                                                    Meredith Attorneys, PLLC
( 65 )                 Prior Publication Data
       US 2020/0287404 A1         Sep. 10, 2020                     ( 57 )                    ABSTRACT
                                                                    A sheath for convenient charging havin a left side , a right
              Related U.S. Application Data                         side and a top side , a first closed end, a second open end and
( 63 ) Continuation - in -part of application No. 16 / 388,994 ,    a surrounding bottom portion surrounding at least a portion
       filed on Apr. 19 , 2019 , which is a continuation of         of the sides and ends of the sheath . At least a portion of the
         application No. 14 / 836,104 , filed on Aug. 26 , 2015 ,   sheath extends above an outer surface of a body, wherein the
         now Pat. No. 10,574,071 .                                  body has an inner surface, an outer surface and an opening
                                                                    between the inner surface and the outer surface . The sheath
( 51 ) Int . Cl .                                                   is at the opening and the sheath receives a female end of a
         HO2J 734                 ( 2006.01 )                       USB cable having four sides , an operative end , a cord end
       HO2J 7700                  ( 2006.01 )                       and a cord. The operative end of the female end of the USB
( 52 ) U.S. CI .                                                    cable is retained in the second open end of the    ath and the
                                                                    cord end of the female end of the USB cable is retained in
         CPC             HO2J 7/342 ( 2020.01 ) ; H02J 770042       the first closed end of the sheath to provide the female end
                                (2013.01 ) ; HO2J 7700 (2013.01 )   of the UBS cable in a flat position with the operative end of
(58) Field of Classification Search                                 the female connector being uncovered and above the outer
         CPC        HO2J 7/0042 ; HO2J 7/0044 ; HO2J 7/0045 ;       surface of the body and the cord of the female end goes
                     HO2J 3/322 ; HO2J 7/0013 ; HO2J 7/0014 ;       through the opening between the inner surface and the outer
                    HO2J 7/0016 ; HO2J 7/0018 ; HO2J 7/0019 ;       surface and the surrounding bottom portion is attached to a
                      HO2J 7/0024 ; HO2J 7/0025 ; HO2J 7/00 ;       portion of the body.
                    HO2J 770077 ; HO2J 7/0085 ; HO2J 770088 ;
                          (Continued )                                               24 Claims , 26 Drawing Sheets
                                         1200                                1208




                                                                                       1206




                                                          88888

                                                                                   1204
                                         1202
                                                                       1210
            Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 2 of 33


                                                     US 10,931,138 B2
                                                              Page 2

( 58 ) Field of Classification Search                                  2012/0262117
                                                                       2012/0286718
                                                                                      Al
                                                                                      A1
                                                                                             10/2012 Ferber
                                                                                             11/2012   Richards
         CPC HO1M 10/425 ; HO1M 2220/00; HO1M 2/02 ;                   2012/0299528   Al     11/2012   Scarmozzino
                                                HO1M 2/1022            2013/0026726   A1      1/2013   Thomas
         See application file for complete search history .            2013/0162389   Al      6/2013   Crucs
                                                                       2013/0214931   A1      8/2013   Chia
( 56 )                  References Cited                               2013/0249673   A1     9/2013 Ferrari
                                                                       2014/0002239   A1      1/2014 Rayner
                 U.S. PATENT DOCUMENTS                                 2014/0061273   A1      3/2014   Bullivant
                                                                       2014/0171132   A1      6/2014   Ziemianska
     1,013,016 A1       11/2018 Zhijian                                2014/0327401   Al     11/2014   Pickens
 2002/0198031 A1        12/2002 Holmes                                 2015/0296644   Al     10/2015   Chin
 2005/0140331 A1         6/2005 McQuade                                2015/0318716   A1 *   11/2015   Pickens        HO2J 7/00
 2007/0297149 Al        12/2007 Richardson                                                                              320/110
 2008/0011799 A1         1/2008   Chang                                2015/0326044 A1 * 11/2015 Ashley              HO2J 7/342
 2008/0125164    A1      5/2008   Singh                                                                                 320/103
 2008/02 10728   Al      9/2008   Bihn                                 2015/0359127 A1       12/2015 Daoura
 2009/0006677    Al      1/2009   Rofougaran                           2015/0366333 A1 * 12/2015 Zhijian             A45F 4/02
 2009/0061926    Al      3/2009   Lee                                                                                  224/576
 2009/0224722    A1 *    9/2009   Causey            A45C 15/00         2016/0141904   A1      5/2016 Zhijian
                                                        320/101        2017/0119121   A1      5/2017 Munoz
 2009/0276089 Al        11/2009 Bartholomew                            2018/0152037   A1 *   5/2018 Yu               HO2J 7/342
  2011/0110514 Al    5/2011 Gustavsson
  2012/0262116 A1 * 10/2012 Ferber                HO2J 2207/40
                                                                       2018/0198295   A1 *   7/2018 Warney           A45C 5/03
                                                       320/111     * cited by examiner
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 3 of 33


U.S. Patent            Feb. 23 , 2021       Sheet 1 of 26   US 10,931,138 B2




                       3


                   9

                   10 .
                                                            11

              2-2




              12




                                        Fig . 1
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 4 of 33


U.S. Patent       Feb. 23 , 2021       Sheet 2 of 26         US 10,931,138 B2




                                   2


       3


       9.

      10




                          2-2                          2-1




                                   Fig. 2
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 5 of 33


U.S. Patent       Feb. 23 , 2021     Sheet 3 of 26              US 10,931,138 B2




                                                      1




                                                          2-2


                                                           15


                                                     12




                           Fig . 3
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 6 of 33


U.S. Patent       Feb. 23 , 2021   Sheet 4 of 26         US 10,931,138 B2




           1
                                                   2-2




                                   12



                                   Fig . 4
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 7 of 33


U.S. Patent       Feb. 23 , 2021   Sheet 5 of 26      US 10,931,138 B2




                                                                5FIGURE


                                   a
                                   ?
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 8 of 33


U.S. Patent       Feb. 23 , 2021       Sheet 6 of 26   US 10,931,138 B2




                                                              7
                                                                  6
   2-2                  TT                                    1



                                                              12
                                   Figure 6
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 9 of 33


U.S. Patent       Feb. 23 , 2021      Sheet 7 of 26   US 10,931,138 B2




   7 ( 2-2 )


                                                               1

      12

                                   Figure 7
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 10 of 33


U.S. Patent       Feb. 23 , 2021        Sheet 8 of 26   US 10,931,138 B2




        1                                                     11

   2-2

     12



                                   Figure 8
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 11 of 33


U.S. Patent       Feb. 23 , 2021         Sheet 9 of 26   US 10,931,138 B2




      1


     11


   2-2

     12


                                                              2-1




                                   Figure 9
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 12 of 33


U.S. Patent       Feb. 23 , 2021        Sheet 10 of 26   US 10,931,138 B2




      1

     11
                                                             2-2


                                                               .
                                                               12


                                                               8

                                                              2-1




                                   Figure 10
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 13 of 33


U.S. Patent           Feb. 23 , 2021      Sheet 11 of 26        US 10,931,138 B2


                                           O




                                                  o



                                       Fig . 11
                                  1 300

                                                                     1302

  1200                     1208




                                   1206



              el
          88888888
               DO00

                                1204
  1202
                        1210

          Fig. 12
                                                           Fig. 13
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 14 of 33


U.S. Patent        Feb. 23 , 2021     Sheet 12 of 26          US 10,931,138 B2




                         1500



        Fig. 14                     Fig. 15                   Fig. 16




                                                   1810
                                       1800


                                       1806

                                                                  1802
                                          1808
                                                       1804

              Fig . 17                            Fig . 18
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 15 of 33


U.S. Patent       Feb. 23 , 2021     Sheet 13 of 26       US 10,931,138 B2




                                                                   2000




                              1900
              Fig. 19                                 Fig. 20


                                                                   2204
                                              2200
                              2102




                                                            2202
   2100
              Fig. 21                                 Fig. 22
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 16 of 33


U.S. Patent       Feb. 23 , 2021   Sheet 14 of 26         US 10,931,138 B2




              Fig. 23                        Fig. 24




           Fig. 25                              Fig. 26
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 17 of 33


U.S. Patent       Feb. 23 , 2021     Sheet 15 of 26        US 10,931,138 B2




               Fig. 27                                Fig. 28




               Fig. 29                                Fig. 30




                                   Fig . 31
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 18 of 33


U.S. Patent       Feb. 23 , 2021      Sheet 16 of 26       US 10,931,138 B2




                                   1200




           Fig. 32                                     Fig. 33




                                                            3300




                                                            3302




                                   Fig. 34
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 19 of 33


U.S. Patent        Feb. 23 , 2021          Sheet 17 of 26        US 10,931,138 B2




                          3500

                   I
            wmune       3502




                Fig. 35             3600


                                                              3602


                                                              Fig. 36
  3700



         3702

                                                              3802


                                    3800
              Fig. 37
                                                            Fig. 38
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 20 of 33


U.S. Patent       Feb. 23 , 2021       Sheet 18 of 26       US 10,931,138 B2


                                                                  4002
                                                 4000

                 3900
  3902




         6Fig. 39                                       Fig. 40

          4100


                                                4102


                                    Fig . 41

                                   4202

                    -4200



                                      0           O     O

                                   Fig. 42
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 21 of 33


U.S. Patent       Feb. 23 , 2021   Sheet 19 of 26         US 10,931,138 B2




                                                       4302


                                                4306

           4304



                                                4300
                   4310
                                         4308




                                   Fig. 43
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 22 of 33


U.S. Patent       Feb. 23 , 2021      Sheet 20 of 26        US 10,931,138 B2




                                                         4410

                                                            4401

                                           4408                    4403
                               4404
                                                                     4400


                                                                     4406




                                                  4402               4300



                                   Fig. 44
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 23 of 33


U.S. Patent       Feb. 23 , 2021   Sheet 21 of 26      US 10,931,138 B2




                                                    4500
                   4504

       4502                                          4506


                                                            4508




                                         4510



                               Fig. 45
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 24 of 33


U.S. Patent       Feb. 23 , 2021   Sheet 22 of 26     US 10,931,138 B2




                                                             4602




                               Fig. 46
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 25 of 33


U.S. Patent             Feb. 23 , 2021           Sheet 23 of 26                         US 10,931,138 B2

                                           904
                                           4          4905           4906 490

                                                                                          49FIGURE
                                    4902
                     4806                                                                4804
                                                                    OOO


              4802                                                                        48FIGURE
                                                             4808
                        4704
                                                                                 4710
           4706                                                                           F47IGURE
                                                                          4712
                                                             4708
                                                     4702
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 26 of 33


U.S. Patent       Feb. 23 , 2021   Sheet 24 of 26     US 10,931,138 B2

                                                             5202




                                         000          F50IGURE
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 27 of 33


U.S. Patent       Feb. 23 , 2021                   Sheet 25 of 26        US 10,931,138 B2

                    50             5 04

                                                                                    55FIGURE

                                      5 02




                                             tot
                                                             HP          54FIGURE

                                                                  5404
                                                     S
                                                     €
                                                     00




                                                      208S
    Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 28 of 33


U.S. Patent            Feb. 23 , 2021     Sheet 26 of 26                         US 10,931,138 B2




                                                          610

                                        58FIGURE                      61FIGURE
                580

                                                   60 0

                                        57FIGURE 6 60FIGURE
                      570

                                                                590

                                        56FIGURE                      59FIGURE
                 560
         Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 29 of 33


                                                   US 10,931,138 B2
                              1                                                                    2
            SHEATH FOR USB CHARGER                            ing may be provided on the surface of the body, the female
                                                              connector is operatively exposed outside the opening, and a
                   TECHNICAL FIELD                            dust cap may be attached on the side of the female connector.
                                                              For the convenience of the configuration of the USB exten
  The present invention model relates to a sheath for a USB 5 sion cable , the bag or luggage body may be provided with
charger for convenient charging of personal devices such as a cable laying channel from the power storage device
smart phones, tablets or any device that requires recharging. placing space to the opening for the penetration of the USB
                                                                     extension cable . In order to prevent the loss of the bag or
         BACKGROUND OF THE INVENTION                                 luggage , the female connector of the USB extension cable
                                                                10   may be further equipped with a Bluetooth anti - lost alarm ,
  With the constant development of our society, diverse              which is used to connect to the Bluetooth device on the
portable digital devices are emerging in our lives , and we          product to be charged . For real -time positioning or location
rely more and more on them , including tablet computers , of the bag or luggage for convenient charging provided by
cellphones , digital cameras, video cameras and the like . In the utility model , the female connector of the USB extension
addition to containing the stuff, people want more function- 15 cable may be further equipped with a GPS device for
ality from the bags and luggage. For example, charging the positioning ( or locating).
portable digital devices . Especially for tourists, field staff       Compared with the prior art, the present invention enjoys
and those making long -term business trips , it is not easy to the following advantages ( 1 ) provides a body for convenient
charge their digital devices when the battery is dying, charging, which enables a user to charge a product needing
causing a lot of inconvenience and trouble in their works and 20 to be charged conveniently at any time or any place during
lives . The sheath according to the present invention allows traveling, without necessarily opening the bag or luggage,
for bags , luggage , clothing, activewear and anything wear- nor taking out the power source for charging. (2 ) the
able or carried to be equipped with a charging fu               or charging interface is featured with waterproof and dust
a portable power source . It is no longer necessary to open the proof functions, resulting in reliable performance; ( 3 ) the flat
bag , luggage or clothing for charging, which is convenient. 25 position of the female end of the USB provides a sturdy
                                                                   position for the external USB cable to connect to . In this
             SUMMARY OF THE INVENTION                              way, a user may, with one hand attach an external USB
                                                                   cable . The sheath may also be typically installed to face
   The present invention intends to overcome the disadvan- down towards the ground on the body. This also provides an
tages stated above , and provides a sheath that may be 30 additional level of waterproofing, as the open end is faced
incorporated into luggage , bags , gloves , activewear, jacket, downward .
socks , shoes , hats , glasses , goggles , belts or anything wear
able or that can be carried for convenient charging, which                BRIEF DESCRIPTION OF THE DRAWINGS
enables the user to charge a device or product needing to be
charged conveniently at any time or any place during 35 The utility model is further described as follows with
traveling, without necessarily opening the bag , luggage , or reference to drawings and embodiments:
clothing nor taking out the power source for charging. The            FIG . 1 depicts aspects of the present invention ;
term “ body ” refers to any suitable base that the sheath may         FIG . 2 depicts aspects of the present invention ;
be attached to for easy charging, including, without limita-         FIG . 3 depicts aspects of the present invention ;
tion a bag , luggage , clothing, activewear, shoes , hats, 40 FIG . 4 depicts aspects of the present invention ;
glasses , belt or anything wearable or that can be carried .          FIG . 5 depicts aspects of the present invention ;
   The present invention is realized in the following way a           FIG . 6 depicts aspects of the present invention ;
sheath for convenient charging is provided, comprising: a             FIG . 7 depicts aspects of the present invention ;
sheath having at least three sides, a first tapered closed end        FIG . 8 depicts aspects of the present invention ;
and a second open end , wherein at least a portion of the 45 FIG . 9 depicts aspects of the present invention ;
sheath extends above an outer surface of a body, wherein the          FIG . 10 depicts aspects of the present invention ;
body has an inner surface, an outer surface and a opening             FIG . 11 depicts aspects of the present invention ;
between the inner surface and the outer surface ; wherein the          FIG . 12 depicts aspects of the present invention ;
sheath is at the opening and the sheath receives a female end          FIG . 13 depicts aspects of the present invention ;
of a USB cable having four sides , an operative end and a 50           FIG . 14 depicts aspects of the present invention ;
cord end ; and wherein the operative end of the female end             FIG . 15 depicts aspects of the present invention ;
of the USB cable is in communication with the second open              FIG . 16 depicts aspects of the present invention ;
end of the sheath and the cord end of the female end of a              FIG . 17 depicts aspects of the present invention ;
USB cable is in communication with the first tapered closed            FIG . 18 depicts aspects of the present invention ;
end of the sheath to provide the female end of the UBS cable 55        FIG . 19 depicts aspects of the present invention ;
in a flat position with the operative end of the female                FIG . 20 depicts aspects of the present invention;
connector being uncovered and above the outer surface of               FIG . 21 depicts aspects of the present invention;
the body.                                                              FIG . 22 depicts aspects of the present invention ;
   During traveling, when the battery of the product to be             FIG . 23 depicts aspects of the present invention ;
charged is dying, it is only necessary to plug the charging 60         FIG . 24 depicts aspects of the present invention ;
interface of the product to be charged into the female end of          FIG . 25 depicts aspects of the present invention;
the USB cable , then the charging starts , without necessarily         FIG . 26 depicts aspects of the present invention;
opening the bag or luggage , nor taking out the power source           FIG . 27 depicts aspects of the present invention ;
for charging                                                           FIG . 28 depicts aspects of the present invention ;
   The sheath may be further equipped with a dust cap for 65           FIG . 29 depicts aspects of the present invention ;
dust proofing. The sheath may also have openings for                   FIG . 30 depicts aspects of the present invention ;
ventilation , to prevent overheating of the device . The open-         FIG . 31 depicts aspects of the present invention ;
         Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 30 of 33


                                                  US 10,931,138 B2
                             3                                                                    4
  FIG . 32 depicts aspects of the present invention ;               cap 4 is attached on the side of the female connector 2-2 ,
  FIG . 33 depicts aspects of the present invention ;               which is overturning connected to the side of the female
  FIG . 34 depicts aspects of the present invention ;               connector 2-2 .
  FIG . 35 depicts aspects of the present invention ;                 FIG . 3 shows embodiment 3 of the utility model , which is
  FIG . 36 depicts aspects of the present invention ;           5   a rod box comprising the box body 1 , wherein , a placing
  FIG . 37 depicts aspects of the present invention ;               space for placing an electrical storage device ( which is not
  FIG . 38 depicts aspects of the present invention ;               shown in the drawing) is provided inside the box body 1 , and
  FIG . 39 depicts aspects of the present invention ;               a opening on the side of the box body 1 ; the box further
  FIG . 40 depicts aspects of the present invention;                comprises a USB extension cable 2 on the box body 1 , and
  FIG . 41 depicts aspects of the present invention ;           10 the male connector 2-1 of the USB extension cable 2 is
  FIG . 42 depicts aspects of the present invention ;               connected to the power storage device in the power storage
  FIG . 43 depicts aspects of the present invention ;              device placing space ; the female connector 2-2 is exposed
  FIG . 44 depicts aspects of the present invention ;              outside the opening, and the female connector 2-2 is
  FIG . 45 depicts aspects of the present invention ;              equipped with a sheath 3 for water proofing wrapped on the
                                                                15 outer surface of the female connector 2-2 , and the external
  FIG . 46 depicts aspects of the present invention ;              USB connecting line 12 connected to the female connector
  FIG . 47 depicts aspects of the present invention ;              2-2 .
  FIG . 48 depicts aspects of the present invention ;                  FIG . 4 shows embodiment 4 of the utility model , which is
  FIG . 49 depicts aspects of the present invention ;              a gentlemen's bag comprising the bag body 1, wherein a
  FIG . 50 depicts aspects of the present invention ;           20 placing space for placing an electrical storage device (which
  FIG . 51 depicts aspects of the present invention ;              is not shown in the drawing) is provided inside the bag body
  FIG . 52 depicts aspects of the present invention;               1 , and a opening (which is not shown in the drawing ) on the
  FIG . 53 depicts aspects of the present invention ;              surface of the bag body 1 ; the bag further comprises a USB
  FIG . 54 depicts aspects of the present invention ;              extension cable 2 on the bag body 1 , and the male connector
  FIG . 55 depicts aspects of the present invention ;           25 2-1 of the USB extension cable 2 is connected to the power
  FIG . 56 depicts aspects of the present invention ;              storage device in the power storage device placing space ; the
  FIG . 57 depicts aspects of the present invention ;              female connector 2-2 is exposed outside the opening, and the
  FIG . 58 depicts aspects of the present invention ;              female connector 2-2 is equipped with a sheath 3 for water
  FIG . 59 depicts aspects of the present invention ;               proofing wrapped on the outer surface of the female con
  FIG . 60 depicts aspects of the present invention , and       30 nector 2-2 .
  FIG . 61 depicts aspects of the present invention .                 FIG . 5 shows embodiment 5 of the utility model , which is
                                                                   a lady handbag comprising the bag body 1 , wherein , a
          DETAILED DESCRIPTION OF THE                              placing space for placing an electrical storage device (which
                 EMBODIMENTS                                       is not shown in the drawing) is provided inside the bag body
                                                                35 1 , and a opening at the bottom on the side of the bag body
   The content of the utility model is further described in         1 ; the bag further comprises a USB extension cable 2 on the
detail as follows with reference to the drawings for speci-         bag body 1 , and the male connector 2-1 of the USB
fication and specific embodiments .                                 extension cable 2 is connected to the power storage device
   FIG . 1 shows embodiment 1 of the utility model , which is       in the power storage device placing space ; the female
a backpack comprising the bag body 1 , wherein, a placing 40 connector 2-2 is at the opening , and the dust cap 4 is at the
space for placing an electrical storage device (which is not opening of the groove 5 , which is overturning connected to
shown in the drawing ) is provided inside the bag body 1 , and the groove 5 .
a opening on the side of the bag body 1 ; the bag further         FIG . 6 shows embodiment 6 of the utility model , which is
comprises a USB extension cable 2 on the bag body 1 , and a briefcase comprising the case body 1 , wherein , a placing
the male connector 2-1 of the USB extension cable 2 is 45 space for placing an electrical storage device (which is not
connected to the power storage device in the power storage shown in the drawing) is provided inside the case body 1 ,
device placing space ; the female connector 2-2 is exposed and a opening at the bottom on the side of the case body 1 ;
outside the opening, and the female connector 2-2 is the case further comprises a USB extension cable 2 on the
equipped with a sheath 3 for water proofing wrapped on the case body 1 , and the male connector 2-1 of the USB
outer surface of the female connector 2-2 ; the male connec- 50 extension cable 2 is connected to the power storage device
tor 2-2 is further equipped with a Bluetooth anti- lost alarm in the power storage device placing space ; the opening is
9 , which is used to connect to the Bluetooth device on the         below the nameplate 6 , and the female connector 2-2 is at the
product to be charged , and a GPS device 10 for positioning. opening
The sheath as depicted in FIGS . 1 and 2 is a woven material      FIG . 7 shows embodiment 7 of the utility model , which is
that has at least one ventilation opening (the woven layers 55 a briefcase . The difference between this embodiment and the
provide openings between each of the woven layers ). The embodiment 6 is that : the opening is below the fastener 7 ,
openings are small , as to protect the female connector and the female connector 2-2 is in the opening.
contained inside .                                                FIG . 8 shows embodiment 8 of the utility model , which is
   During traveling, when the battery of the product to be a shoulder bag comprising the bag body 1 , wherein , a
charged is dying, it is only necessary to plug the external 60 placing space for placing an electrical storage device (which
USB connecting line 12 to the female connector 2-2 of the is not shown in the drawing ) is provided inside the bag body
USB extension cable 2 , then the charging starts, without           1 , and a opening on the side of the bag body 1 ; the bag
necessarily opening the bag or luggage, nor taking out the          further comprises a USB extension cable 2 on the bag body
power source for charging.                                       1 , and the male connector 2-1 of the USB extension cable 2
   FIG . 2 shows embodiment 2 of the utility model , which is 65 is connected to the power storage device in the power
different to the embodiment 1 that the sheath 3 is further storage device placing space ; the female connector 2-2 is
equipped with a dust cap 4 for dust proofing, and the dust exposed outside the opening, and the female connector 2-2
          Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 31 of 33


                                                       US 10,931,138 B2
                                5                                                                             6
is equipped with a sheath 3 for water proofing wrapped on    USB cable (4300 ) contained therein . FIG . 45 depicts a front
the outer surface of the female connector 2-2 .              view of the sheath ( 4500 ) depicting the at least three sides
   FIG.9 shows embodiment 9 of the utility model , which is (4502 , 4504 and 4506 ) . It is noted that the sheath may also
an outdoor backpack comprising the bag body 1 , wherein , a have a surrounding bottom attachment portion ( 4508 and
placing space for placing an electrical storage device is 5 4602 ) which allows the sheath to be easily attached to a
provided inside the bag body 1 , and a opening on a shoulder body. The surrounding bottom attachment portion is a flat
strap of the bag body 1 ; the bag further comprises a USB portion surrounding the at least three sides , the first tapered
extension cable 2 on the bag body 1 , and the male connector closed end and the second open end of the sheath . As shown
2-1 of the USB extension cable 2 is connected to the power                 in FIG . 14-16 this may allow the sheath to be sewn or glued
storage device in the power storage device placing space ; the 10 to the body. The attachment portion (4508 and 4602 ) is in
female connector 2-2 is exposed outside the opening, and the               communication with the inner surface of the body. There
female connector 2-2 is equipped with a sheath 3 for water                 may also be a piece of fabric ( 1500 ) in communication with
proofing wrapped on the outer surface of the female con-                   the inner surface of the body and retaining at least the
nector 2-2 ; the bag or luggage body 1 is provided with a                  operative end of the female end of the USB cable in the
cable laying channel 8 from the power storage device 15                    sheath . The piece of fabric may partially (as depicted in FIG .
placing space to the opening for the penetration of the USB                15 ) or entirely (as depicted by the rigid cover 2000 in FIG .
extension cable 2 .                                                        20 and depicted in FIG . 23 ) cover the opening between the
   FIG . 10 shows the embodiment 10 of the utility model ,                 inner surface and the outer surface and has an opening for
which is an outdoor backpack . The difference between this                 the USB cable . FIG . 20 depicts that the piece of fabric is a
embodiment and the embodiment 9 is that: the opening is on            20   reinforced piece of fabric which may be a rigid cover ( 2000 )
the side of the bag body 1 .                                               in communication with the inner surface of the body and
   FIGS . 11-13 depicts a sheath ( 1200 ) for convenient charg-            retaining at least the operative end of the female end of the
ing , comprising: a sheath ( 1200 ) having at least three sides            USB cable in the sheath . The sheath may also have four
( 1202 , 1204 and 1206 ) , a first tapered closed end ( 1208 ) and         sides with a bottom side ( 4510 ) having a bottom side
a second open end ( 1210 ) , wherein at least a portion of the        25   opening to allow the female end of the USB cable (2200 ) to
waterproof sheath ( 1200 ) extends above an outer surface of               sit in the sheath and the cord of the USB to go through the
a body ( 1300 ) wherein the body has an inner surface ( see                bottom side opening and the opening. This is to say that the
e.g. 1900 ) , an outer surface ( e.g. 2102 ) and a opening ( 1302 )        sheath may have at least three sides and an embodiment is
between the inner surface ( 1900 ) and the outer surface (e.g.             envisioned with the sheath having four sides without depart
2102 ) . The opening ( 1302 ) may also be described as a cutout       30   ing from the present invention .
in the body which is necessarily in the outer surface and the                 The body (2202 ) may be , for example, luggage (FIG . 3 ,
inner surface . The waterproof sheath (e.g. 1200 and 2100 ) is             body 1 ) , bag (FIG . 1 , body 1 ) , gloves (FIG . 35 , sheath 3500 ,
at the opening ( 1302 ) and the waterproof sheath receives a               body 3502 ) , activewear, jacket (FIG . 36 , sheath 3600 , body
female end of a USB cable ( 2200 ) having four sides, an                   3602 ) , socks (FIG . 37 , sheath 3700 , body 3702 ) , shoes (FIG .
operative end and a cord end . The sheath tapers down from            35   41 , sheath 4100 , body 4102 ) , hats (FIG . 38 , sheath 3800 ,
the four sides to the first tapered closed end. Typically, as              body 3802 ) , glasses ( FIG . 39 , sheath 3900 , body 3902 ) ,
shown, the sheath tapers down from a point less than half the              goggles (FIG . 40 , sheath 4000 , body 4002 ) and belt (FIG .
length of the four sides to the first tapered closed end . The             42 , sheath 4200 , body 4202 ) .
taper serves the purpose to accommodate the cord end of the                   There may be a second outer surface ( 3300 ) that covers
female end of the USB cable such that it is retained and does         40   the outer surface of the body (3302 ) . Similarly, the outer
not easily fall out . FIG . 18 depicts an example of a female              surface of the body may be the inside of a pocket ( See FIGS .
end of a USB cable having four sides ( 1800 , 1802 , 1804 ,                28 , 29 , 30 and 31 ) . The outer surface onto which the sheath
1806 ) , an operative end ( 1808 ) and a cord end ( 1810 ) . The           is mounted may have an additional cover or be on the inside
operative end ( 1808 ) refers to the end of the female end of              of a pocket without departing from the present invention .
a USB cable that may operate and accept an external USB               45      As depicted in FIGS . 1 , 4 , 6 , 7 , 8 , 9 , 10 , 32 , 33 , 34 , 36 ,
connecting line having a male end . The sheath may also have               37 , 38 , 40 , 41 and 42 , the sheath is attached to the body with
at least one ventilation opening ( See FIG . 44 , ventilation              the first tapered closed end above the second open end .
openings 4403 ) on at least one of the at least three sides of             Specially, the second open end is substantially parallel to the
the water proof sheath . This provides ventilation to prevent              ground of the user. This is to say that the open end of the
overheating. The male end of the external USB connecting              50   sheath faces the ground . This provides another level of dust
line is plugged into the operative end ( 1808 ) of the female              and water protection to the operative end of the USB cable .
end of the USB cable when the user wants to utilize the                       With reference to FIGS . 44 , 47 , 48 and 49 , a sheath for
device . For example, when the user wants to charge an                     convenient charging is provided, comprising: a sheath hav
external item , such as a mobile phone. FIG . 1 depicts an                 ing a left side (4404 ) , a right side (4406 ) , a top side ( 4408 ) ,
example of an external USB connecting line ( 12 ) with the            55   a first closed end (4410 ) , a second open end (4400 ) and a
male end plugged into the operative end of the female end                  surrounding bottom portion ( 4402 ) surrounding at least a
of the USB cable . The operative end ( 1808 , 4300 ) of the                portion of one of the left side (4404 ) , the right side (4406 ) ,
female end of the USB cable is in communication with the                   the top side ( 4408 ) , the first closed end ( 4410 ) and the
second open end of the waterproof sheath (4400 ) and the                   second open end ( 4400 ) of the sheath . The “ surrounding at
cord end ( 1810 ) of the female end of a USB cable is in 60                least a portion of one of the left side (4404 ) , the right side
communication with the first tapered closed end ( 1208 ) of                (4406 ) , the top side ( 4408 ) , the first closed end ( 4410 ) and
the sheath to provide the female end of the UBS cable in a                 the second open end (4400 ) of the sheath ” is intended to say
flat position with the operative end of the female connector               that the surrounding bottom portion may surround a portion
being uncovered and above the outer surface of the body                    of the sheath that extends above the outer surface of a body,
( See FIG . 44 ) . FIG . 43 depicts the female end of a USB 65             as depicted in FIGS . 47 , 48 and 49. As can be seen in FIG .
cable (4300 ) and the underside of the sheath (4302 ) . FIG . 44           47 , the surrounding bottom portion has a surrounding bot
depicts a front view of the sheath with the female end of the              tom portion left side ( 4702 ) attached to the left side ( 4708 )
         Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 32 of 33


                                                      US 10,931,138 B2
                                7                                                                     8
and a surrounding bottom portion right side ( 4704 ) attached bottom portion is attached to a portion of the body ( See FIG .
to the right side ( 4710 ) of the sheath . It is noted that the 51 cord (5102 ) and FIG . 55 cord ( 5502 ) .
surrounding bottom portion left side (4702 ) is attached to a       As depicted in FIG . 3 , an external USB connecting line
small portion of the first closed end ( 4706 ) and the sur- ( 12 ) having a male end ( 15 ) , wherein the male end ( 15 ) of
rounding bottom portion right side ( 4704 ) is also attached to 5 the external USB connecting line is plugged into the opera
a small portion of the first closed end ( 4706 ) . In this tive end of the female end of the USB cable . At least one of
embodiment, the surrounding bottom portion does not meet a male connector of a USB extension cable and the female
                                                                  connector of the USB extension cable is further equipped
the second open end ( 4712 ) . As can be seen in FIG . 48 , the with
surrounding bottom portion has a surrounding bottom por                 a wireless technology standard for exchanging data
tion first end portion ( 4802) and a surrounding bottom 10 over        short
                                                                           to distances
                                                                               the deviceas an
                                                                                            on anti
                                                                                                the -product
                                                                                                     loss alarmto, which is used(seeto
portion second end portion (4804 ) . In this embodiment, the connect                                               be charged
surrounding bottom portion first end portion (4802 ) is application Ser. No. 15 / 798,658 which is incorporated
                                                                     herein by reference and now issued as U.S. Pat. No. 9,865 ,
attached to the first closed end ( 4806 ) and the surrounding        153 ) . At least one of the male connector and the female
bottom portion second end portion ( 4804 ) is attached to the 15 connector of the USB extension cable may be further
second open end ( 4808 ) . As can be seen in FIG . 49 , the equipped with a GPS device for positioning.
sheath (4904 ) has a the surrounding bottom portion (4906 )        One of the sides of the female end of the USB cable may
attached a portion of the left side (4902 ) , a portion of the have an actuation button ( 5206 ) and a corresponding portion
right side (4905 ) and the second open end (4900 ) .             of the sheath has an opening (5208 ) that surrounds the
  When attached to the body, at least a portion of the sheath 20 actuation button ( 5206 ) . See also FIG . 44 , wherein one of
extends above an outer surface ( 5202 ) of a body, wherein the       the sides of the female end of the USB cable has an actuation
body has an inner surface (not shown in this Figure, see 1900 button and the corresponding side of the sheath has an
of FIG . 19 for the inner surface, it would be understood and corresponding button ( 4401 ) communicating with the top of
appreciated by one of ordinary skill in the art that the inner the actuation button .
surface is simply the other side of the outer surface ), an outer 25 As shown in FIGS . 56 , 57 , 58 , 29 , 60 and 61 the raised
surface (5202 ) and an opening ( 5204 ) between the inner portion may take many different shapes. The sheath having
surface and the outer surface. The opening ( 5204 ) refers to a raised portion that is selected from the group consisting of
the hole in the body. This may take different forms. Accord- dome shaped (5600 ) , raised circular shape ( 5700 ) , raised
ing to one embodiment, as depicted in FIGS . 52 , 11 , 12 , 13 , semi- circular shape (5800 ) , raised rectangular shape ( 6000 ) ,
14 , 15 , 16 , 17 , 19 , 20 , 21 , 22 , 25 , 26 and 27 the surrounding 30 raised square shape and raised polygon shape ( 6100 and
bottom portion touches the inner surface of the body and the 5900 ) that extends above an outer surface of a body, wherein
sheath sits inside an opening in the body and extends above the raised portion has a USB opening , and a surrounding
an outer surface of a body. The body has an opening between bottom portion surrounding at least a portion of the raised
the inner surface and the outer surface and the surrounding portion, wherein the body has an inner surface , an outer
bottom portion is attached to the inner surface of the body. 35 surface and a body opening between the inner surface and
The surrounding bottom portion ( 5100 ) of the sheath in FIG . the outer surface ; wherein the sheath is at the body opening
52 is not seen as it is on the inner surface of the body. The with the raised portion above the outer surface and at least
cord ( 5102 ) of the USB cable is on the interior of the body. a portion of the surrounding bottom portion is in commu
   Alternatively , as depicted in FIGS . 53 , 54 and 55 , the nication with a portion of the body, and wherein the sheath
entire sheath (including the surrounding bottom portion 40 has a female end of a USB cable in the USB opening,
( 5300 ) may sit on top of the body. The surrounding bottom wherein the female end of the USB cable has four sides , an
portion (5300 ) may be in communication with the outer operative end and a cord end and the operative end of the
surface (5302 ) of the body. There may also be a piece of female end of the USB cable is retained in the USB opening
material ( 5404 ) attached to the surrounding bottom portion to provide the female end of the UBS cable in a flat position
( 5300 ) to retain the operative end of the female end of the 45 with the operative end of the female connector being uncov
USB cable in the sheath . As can be seen there would be a        ered and above the outer surface of the body.
cord opening ( 5406 ) in the piece of material (5404 ) to allow    The specific embodiments above are only detailed expla
the USB cable to be attached to the top of the body and the nation on the technical solutions of the utility model , and the
cord (5408 ) fed through an opening ( 5410 ) in the body to the utility model is not limited only by the embodiments above .
interior of the body. FIG . 55 depicts the interior ( 5500 ) of the 50 Any improvement or replacement based on the principle of
body showing cord (5502 ) fed through opening (5504 ) .                the utility model shall be within the protection scope defined
   In both embodiments ( the surrounding bottom portion on in claims of the utility model .
top of the body or on the inner surface of the body) the
sheath is at the opening and the sheath receives a female end           I claim :
of a USB cable (5104 ) having four sides ( see FIGS . 43 , 55           1. A sheath for convenient charging, comprising:
4304 , 4306 , 4308 and 4310 depicting the USB cables four               a sheath having a left side , a right side and a top side , a
sides ) , an operative end (5106 ) , a cord end (5108 ) and a cord         first closed end, a second open end and a surrounding
( 5102 ) . As depicted in FIG . 44 , the operative end (4300 ) of         bottom portion surrounding at least a portion of one of
the female end of the USB cable is retained in the second                 the left side , the right side , the top side , the first closed
open end (4400 ) of the sheath and the cord end of the female 60          end and the second open end of the sheath ,
end of the USB cable is retained in the first closed end                wherein at least a portion of the sheath extends above an
( 4410 ) of the sheath to provide the female end of the UBS               outer surface of a body, wherein the body has an inner
cable in a flat position with the operative end ( 4300 ) of the           surface, an outer surface and an opening between the
female connector being uncovered and above the outer                      inner surface and the outer surface ;
surface of the body ( See FIGS . 52 and 53 ) , wherein the cord 65      wherein the sheath is at the opening and the sheath
of the female end goes through the opening between the                    receives a female end of a USB cable having four sides ,
inner surface and the outer surface and the surrounding                   an operative end , a cord end and a cord ,
           Case 6:21-cv-00453-ADA Document 1-3 Filed 04/30/21 Page 33 of 33


                                                    US 10,931,138 B2
                              9                                                                      10
  wherein the operative end of the female end of the USB              distances as an anti- loss alarm , which is used to connect to
    cable is retained in the second open end of the sheath            the device on the product to be charged .
     and the cord end of the female end of the USB cable is              15. The sheath as in claim 1 , wherein at least one of the
     retained in the first closed end of the sheath to provide        male connector and the female connector of the USB
    the female end of the UBS cable in a flat position with 5 extension cable is further equipped with a GPS device for
    the operative end of the female connector being uncov positioning
    ered and above the outer surface of the body,               16. The sheath as in claim 1 , wherein the first closed end
  wherein the cord of the female end goes through the is tapered        and the sheath tapers down from the four sides to
    opening between the inner surface and the outer surface the first closed
    and the surrounding bottom portion is attached to a 10 17. The sheathendas. in claim 1 , wherein the sheath has four
      portion of the body.                                            sides with a bottom side having a bottom side opening to
   2. A sheath as in claim 1 , wherein the body has an opening        allow the female end of the USB cable to sit in the sheath
between the inner surface and the outer surface and the
surrounding bottom portion is attached to the inner surface        and the cord of the USB to go through the bottom side
of the body.                                                     15opening
   3. A sheath as in claim 1 , further comprising an external the18.body The sheath as in claim 1 , wherein the outer surface of
                                                                             is the inside of a pocket.
USB connnnecting line having a male end , wherein the male
end of the external USB connecting line is plugged into the attached to sheath
                                                                     19.  The           as in claim 1 , wherein the sheath is
                                                                                the body with the first closed end above the
operative end of the female end of the USB cable .
   4. The sheath as in claim 1 , wherein the body is selected 20 second    open end .
                                                                     20. The sheath as in claim 1 , further comprising a piece
from the group consisting of luggage, bag, gloves ,
activewear, jacket , socks , shoes , hats, glasses , goggles and of   material attached to at least one of a portion of the inner
                                                                   surface of the body and a portion of the surrounding bottom
belt.
   5. The sheath as in claim 1 , further comprising a second portion       to retain the operative end of the female end of the
                                                                   USB cable in the sheath .
outer surface that covers the outer surface of the body.        25
                                                                     21. The sheath as in claim 1 , wherein the surrounding
   6. The sheath as in claim 1 , wherein the sheath has at least bottom    portion is a flat portion .
one ventilation opening on at least one of the at least three        22. The sheath as in claim 1 , wherein the body is provided
sides of the water proof sheath .
   7. The sheath as in claim 1 , wherein the at least one             with a cable laying channel from a power storage device
ventilation opening is along the second open end of the 30 placing space to the opening for the penetration of the USB
                                                           extension cable .
sheath .
  8. The sheath as in claim 1 , further comprising an attach            23. A sheath for convenient charging, comprising:
ment portion that extends around a bottom portion of the                a sheath having a raised portion that extends above an
sheath and is in communication with the inner surface of the               outer surface of a body, wherein the raised portion has
body.                                                            35        a USB opening, and a surrounding bottom portion
   9. The sheath as in claim 8 , wherein the piece of fabric               surrounding at least a portion of the raised portion ,
entirely covers the opening between the inner surface and               wherein the body has an inner surface, an outer surface
the outer surface and has an opening for the USB cable .                   and a body opening between the inner surface and the
   10. The sheath as in claim 1 , further comprising a piece               outer surface;
of fabric in communication with the inner surface of the 40             wherein the sheath is at the body opening with the raised
body and retaining at least the operative end of the female            portion above the outer surface and at least a portion of
end of the USB cable in the sheath .                                   the surrounding bottom portion is in communication
   11. The sheath as in claim 10 , wherein the piece of fabric         with a portion of the body,
is selected from the group consisting of a reinforced piece of      wherein   the sheath has a female end of a USB cable in the
fabric , elastic material and ribbon .                          45     USB   opening  , wherein the female end of the USB cable
   12. The sheath as in claim 1 , further comprising a rigid           has four  sides , an operative end and a cord end and the
cover in communication with the inner surface of the body              operative   end   of the female end of the USB cable is
and retaining at least the operative end of the female end of          retained  in the  USB opening to provide the female end
the USB cable in the sheath .                                          of the UBS cable in a flat position with the operative
   13. The sheath as in claim 1 , further comprising a dust cap 50     end of the female connector being uncovered and above
attached to the sheath , wherein the dust cap is movable to            the outer surface of the body.
cover and uncover the operative end of the female connector. selected from theas ingroup
                                                                    24. A  sheath         claim 23 , wherein the raised portion is
   14. The sheath as in claim 1 , wherein at least one of a male circular shape , raised semi -consisting
                                                                                                circular
                                                                                                           of dome shaped , raised
                                                                                                          shape, raised rectangular
connector of a USB extension cable and the female connec
tor of the USB extension cable is further equipped with a 55 shape, raised square shape and raised polygon shape .
wireless technology standard for exchanging data over short
